The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 6/29/22, applicant’s representative Alexander Pokot requested an extension of time for 1 MONTH and authorized the Director to charge Deposit Account No. 505978 the required fee of $110 (small entity) for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification, page 3, line 1, “4F-4J” has been changed to --4F, 4G, 4H and 4J--, 
and on page 3, lines 5, 9, 13, 18, 22, 25 and 28, “1-4J” has been changed to       --1-4H and 4J--.
Claim 1, lines 20-21, the recitation “vertical and horizontal pivot axes” has been changed to --said vertical pivot axis and about said horizontal pivot axis--.
Claim 39, lines 16-17, the recitation “vertical and horizontal pivot axes” has been changed to --said vertical pivot axis and about said horizontal pivot axis--.
Claim 40, line 25, --a-- has been inserted before “movement”.
A corrected version of the previously considered 1/20/22 IDS is attached hereto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

6/29/22